EXAMINER'S AMENDMENT
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Sayala on 05/19/2021.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A downhole expandable liner hanger positionable in a subterranean wellbore, comprising:
 an expansion element, wherein the expansion element comprises: 
a tubular body; 
one or more annular seals bonded to the tubular body, the one or more annular seals configured to seal against a tubular string exterior to the tubular body;
 a first spike extending from the tubular body; and a second spike extending from the 
tubular body; and 
a slip ring disposed around the tubular body of the expansion element between the first spike and the second spike, wherein the slip ring is configured to expand radially as the expansion element expands, wherein the slip ring occupies a majority of an axial distance extending from the first spike curves along the axial distance  

5. (Currently Amended) A downhole expandable liner hanger positionable in a subterranean wellbore, comprising: 
an expansion element, wherein the expansion element comprises:
 a tubular body; 
one or more annular seals bonded to the tubular body, the one or more annular seals 
configured to seal against a tubular string exterior to the tubular body; 
a first spike extending from the tubular body; and 
a second spike extending from the tubular body; and 
a slip ring disposed around the tubular body of the expansion element between the first spike and the second spike, wherein the slip ring is configured to expand radially as the expansion element expands, wherein an exterior surface of the expansion element is concave and an interior side of the expansion element is convex.

10. (Currently Amended) The downhole expandable liner hanger of claim 7, wherein the plurality of teeth are disposed at a thirty degree angle sloping upwards or downwards in relation to the [[a]] tubular string.

14. (Currently Amended) The downhole expandable liner hanger of claim 1, wherein the at least one curved surface comprises a first curved surface that is opposite to a second curved surface, wherein each curved surface curves along the axial distance 

19. (Currently Amended) A tubular string positionable in a subterranean wellbore, comprising: 
a liner, 
a downhole expandable liner hanger at an upper end of the liner, wherein the downhole expandable liner hanger comprises: 
a tubular expansion element having a reduced diameter with respect to the liner; 
one or more annular seals bonded to the tubular expansion element, the one or more annular seals configured to seal against a tubular exterior to the tubular string;
 a first spike extending from the tubular expansion element; and
a second spike extending from the tubular expansion element; and
 a slip ring, wherein the slip ring is disposed around a tubular body of the expansion element between the first spike and the second spike, wherein the slip ring is configured to expand radially as the expansion element expands, wherein the slip ring occupies a majority of an axial distance extending from the first spike to the second spike, wherein the tubular body of the expansion element comprises at least one curved surface that curves along the axial distance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676